Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a device, classified in A61b17/0218.
II. Claims 14-20, drawn to a method, classified in A61b17/7079.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the device of invention I can be used in a different method such as a demonstration tool for teaching purpose.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
During a telephone conversation with Antoinette Konski on 12/8/21 a provisional election was made without traverse to prosecute the invention of group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2009/0137984 A1 to Minnelli.
Minnclli teaches a retraction device for providing increased visibility during an operation (para [0026}), the device comprising: a) one or more strips of compliant jammable layer components, the one or more strips of compliant jammable layer components connected in parallel (para [0036]-[0039}, [0044], fig 8, retractor 800 having channel strips of constrictable material which may be in the form of 2D shapes around the perimeter 804 of the substantially rectangular body 802, ie. substantially parallel); 
b) a flexible envelope configured to encapsulate the one or more strips of compliant jammable layer components such that each of the one or more strips of compliant 
[0039], [0044], [0070], [0071], fig 8, 13, evacuation pump attached via valve 806), Minnelli further teaches wherein the one or more strips of compliant jammable
Layer components, in the malleable state, are manipulatable to a delivery shape configured to be introduced through a trocar (para [0026}, rolled up for trocar entry), Minnelli further teaches wherein the retraction device comprises a tapered end
portion configured to facilitate introduction through a trocar (para [0026], [0044], fig 8, corner 808a wherein valve 806 is located and therefore attachment to the pump hose, provides a generally tapered shape which could suitably be configured to facilitate introduction into the trocar), Minnelli further teaches wherein the one or more strips of compliant jammable layer components, in the rigid state, comprise a stiffness sufficient to retract an anatomical structure of the patient to provide increased visibility during the operation (para [0070], [0071)), Minnelli further teaches further comprising one or more handles configured to assist in manipulation of the retraction device (para [0044}, (0046), [0062], [0070], [007 1}, fig 8, 13, grasping elements 812a-d), Minnelli further teaches wherein the negative pressure pump is coupled to the flexible envelope via a negative pressure pump tube, the negative pressure pump tube having a first end 
pump connected to valve 806).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0107233 A1 to Ou et al (hereinafter Ou).
Ou teaches a device (para [0003)), the device comprising: a) one or more strips of compliant jammable layer components, the one or more strips of compliant jammable layer components connected in parallel (para [0053]-[0056), [0064], fig 8-10, jamming bladder 803 with flexible sheets of jamming material, may also have multiple jamming bladders as illustrated in fig 6, 7); b) a flexible envelope configured to encapsulate the one or more strips of compliant jammable layer components such that each of the one
or more strips of compliant jammable layer components are pneumatically connected (para (0053]-[0056], fig 8, bladder 801, see also fig 6, 7); and c) a negative pressure pump coupled to the flexible envelope, the negative pressure pump configured to apply negative pressure to the flexible envelope such that the application of negative pressure to the flexible envelope causes the one or more strips of compliant jammable layer components to jam and thereby transition the retraction device from a malleable state to 
Ou does not specifically teach the device being a retraction device for providing increased visibility during an operation. 
Ou teaches the device in general being transformable from a flexible to a rigid state (para (0003)). 
It would have been obvious to one skilled in the art that Ou could have been modified as claimed through routine experimentation in order to be applied to the medical field.

Ou further teaches wherein the negative pressure pump is coupled to the flexible
envelope via a negative pressure pump tube, the negative pressure pump tube having a first end coupled to a port in fluid communication with the flexible envelope, and a second end coupled to the negative pressure pump (para (0057], fig 8-10, pump 821 having valves and tubes as illustrated), Ou further teaches further comprising: an inflatable positive pressure chamber disposed along at least a portion of the retraction device adjacent the flexible envelope, the inflatable positive pressure chamber
configured to receive positive pressure; and a positive pressure pump coupled to the inflatable positive pressure chamber, the positive pressure pump configured to apply positive pressure to the inflatable positive pressure chamber (para [0056], [0059], fig 8-10, inflation bladder 802), Ou further teaches wherein the inflatable positive pressure chamber is configured to receive positive pressure in an amount sufficient to transition the retraction device from a delivery state to an expanded state (para [0058)-

Ou does not specifically teach wherein the inflatable positive pressure chamber is configured to receive positive pressure in an amount that increases friction force between the retraction device and an adjacent anatomical structure.
 Ou teaches the inflatable bladders shaping the device into any shape as needed (para [0053]-[0059], fig 6-10).
 It would have been obvious to one skilled in the art that Ou could have been modified as claimed through routine experimentation in order to effectively retract tissue as needed.
Ou further teaches wherein the positive pressure pump is coupled to the inflatable positive pressure chamber via a positive pressure pump tube, the positive pressure pump tube having a first end coupled to a port in fluid communication with the inflatable positive pressure chamber, and a second end coupled to the positive pressure pump (para [0057], fig 8-10, pump 821 having valves and tubes as illustraled).
Ou does not specifically teach wherein the inflatable positive pressure chamber comprises an inflatable pneumatic pouch coupled to an end portion of the retraction device, the inflatable pneumatic pouch configured to receive positive pressure therein such that the inflatable pneumatic pouch ensures safe contact with surrounding tissue while maintaining a desired shape. 
Ou teaches multiple inflatable bladders positioned as needed to effect desired shape change (para [0053]-[0055], [0064], fig 6-10).
.
Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Minnelli in view of US 2017/0035404 A1 to Invuity Inc (hereinafter Invulty).
Minnelli does not specifically teach further comprising a high-friction surface
having a tread design configured to provide additional traction between the retraction device and an adjacent anatomical structure. 
Minnelli does teach the body surface may be treated to improve frictional interaction with tissue (para [0035]). 
Invuity teaches a typical retractor which notably includes rubberized textured tapes that can be applied to the blade (para [0103]). 
It would have been obvious to one skilled in the art that Minnelli could have been modified to make use of the textured tape of Invuity as claimed in order to adapt the retractor to the particular tissue being retracted.
Invuity further teaches wherein the high-friction surface is a rubber tape comprising an adhesive (para {0103], rubberized textured tapes, tape by definition having adhesive).
Claims 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al in view of US 2017/0035404 A1 to Invuity Inc (hereinafter Invulty).
Ou et al does not specifically teach further comprising a high-friction surface
having a tread design configured to provide additional traction between the retraction device and an adjacent anatomical structure. 
Ou et al does teach the body surface may be treated to improve frictional interaction with tissue (para [0035]). 
Invuity teaches a typical retractor which notably includes rubberized textured tapes that can be applied to the blade (para [0103]). 
Invuity further teaches wherein the high-friction surface is a rubber tape comprising an adhesive (para {0103], rubberized textured tapes, tape by definition having adhesive).
It would have been obvious to one skilled in the art that Minnelli could have been modified to make use of the textured tape of Invuity as claimed in order to adapt the retractor to the particular tissue being retracted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEH R BOLES/Primary Examiner, Art Unit 3775